Per Curiam.
— This is an action to foreclose a mortgage, given by the defendants to the plaintiff to secure a portion of the purchase price of land sold by him to them. The defendants admit the execution of the mortgage to secure a portion of the purchase price of the land; but, as affirmative defense, claim damages against the plaintiff, which are sought to be offset against the amount due upon the mortgage. The damages are alleged to have resulted to the defendants from false representations made by the plaintiff to them at, and prior to, the time of the sale as to the character of the orchard upon the land. A trial resulted in a decree in the superior court foreclosing the mortgage for the full amount thereof as prayed for, and a denial of the defendants’ claim for damages as an offset. From this disposition of the cause, the defendants have appealed.
There is not involved in this controversy any matter calling for serious consideration other than questions of fact. We have carefully read all of the evidence to which our attention has been called by the abstract filed by counsel for appellant, and deem it sufficient to say that we do not feel warranted in disturbing the judgment of the trial court, in view of the conflict in the testimony and the burden of proof resting upon appellants to prove the alleged false representations on the part of respondent and damages resulting therefrom to appellants.
The judgment is affirmed.